lÍLATCiiFORD, Circuit Judge.
Having found substantially the foregoing facts, the district court hold that it was not negligence to allow the betwcen-deek beams of the vessel to bo uncovered by a deck, or to use such beams for the stowage of loose planks for a temporary purpose, or to leave the ends of the loose deals unsupported at the place where the libelant fell; that the deals were not so placed as to justify the libel-ant in believing that he was proceeding upon a deck; and that the libel-ant used the deals for a purpose for which they were not intended, without necessity, and with fair notice, from the manner in which they lay, that they were not intended to be so used. In these views I concur, and it is not necessary further to enlarge upon them. The libel must be dismissed, with costs in both courts.